UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: ☐ Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period to Date of Report (Date of earliest event reported): Commission File Number of securitizer: Central Index Key Number of securitizer: Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule15Ga-1(c)(1) o Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule15Ga-1(c)(2)(i) o Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule15Ga-1(c)(2)(ii) o x Rule 15Ga-2 under the Exchange Act (17 CFR 240.15Ga-2) Central Index Key Number of depositor:0001640970 TCF Auto Receivables Owner Trust 2015-2 (Exact name of issuing entity as specified in its charter) Central Index Key Number of issuing entity (if applicable):Not applicable. Central Index Key Number of underwriter (if applicable):Not applicable. Steven Shogren, (952) 745-2725 Name and telephone number, including area code, of the person to contact in connection with this filing. Item 2.01.Findings and Conclusions of a Third Party Due Diligence Report Obtained by the Issuer. The disclosures required by Rule 15Ga-2 (17 CFR 240.15Ga-2) are attached as Exhibit 99.1 to this Form ABS-15G. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 4, 2015 TCF AUTO RECEIVABLES, LLC (Depositor) By:/s/ Michael S. Jones Name: Michael S. Jones Title: Vice President
